                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
       Plaintiff,                                   )
v.                                                  )       4:19CR188
                                                    )
ANTHONY POLK,                                       )
                                                    )
      Defendant.                                    )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary.

       IT IS ORDERED THAT (doc. 18) Motion in Limine filed on behalf of the government is

DISMISSED.

       SO ORDERED, this WK day of February 2020.




                                             ______________________________
                                             ___________
                                                     __ ____________________
                                             CHRISTOPHER
                                             CHRISTOPHP ER L. RAY
                                             UNITED STATES MAGISTRATE JUDGEJU
                                             SOUTHERN DISTRICT OF GEORGIA
